Citation Nr: 1001623	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-34 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a kidney disorder, 
claimed as stage 1 kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 
2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Salt Lake City, Utah (RO).

In October 2008, the Veteran perfected an appeal with respect 
to his claim for an increased evaluation for a residual scar.  
However, at the December 2008 Decision Review Officer 
hearing, the Veteran withdrew his appeal with respect to that 
issue.  Accordingly, it is not before the Board for appellate 
adjudication.


FINDINGS OF FACT

1.  The postservice evidence of record shows evidence of 
hematuria on laboratory testing.

2.  The Veteran's service treatment records show evidence of 
treatment for hematuria and microhematuria beginning in 
December 2007, and a diagnosis of chronic kidney disease, 
stage 1, in private treatment records as well as the May 2008 
predischarge VA examination.

3.  The probative and persuasive evidence of record does not 
reflect that a chronic kidney disorder is currently 
diagnosed.


CONCLUSION OF LAW

A kidney disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All of the evidence in the Veteran's claims file has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the Veteran or on his or her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that the entire record must be reviewed, 
but each piece of evidence does not have to be discussed).  
The analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (noting that the law requires only that reasons 
for rejecting evidence favorable to the claimant be 
addressed).  

In this case, the Veteran contends that laboratory findings 
of hematuria, as documented in his service treatment records, 
constitute a kidney disorder for which service connection is 
warranted.  Specifically, he asserts that chronic kidney 
disease, stage 1, as manifested by hematuria, was diagnosed 
during his military service and that he continues to have 
such a disorder in the postservice period.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show that in 
September 2007, he went to sick call with low back pain.  In 
the diagnostic process, a urinalysis was conducted showing 
hematuria and trace protein, and the Veteran was thus 
referred to a private community practitioner.  Evaluations 
conducted with that private nephrologist resulted in 
diagnoses of microscopic hematuria and proteinuria, not 
otherwise specified.  In December 2007, a urinalysis again 
showed hematuria, but an ultrasound of the kidneys was 
normal.  The private physician diagnosed uncontrolled 
hypertension and chronic kidney disease, stage 1, and noted 
that the Veteran should be followed by a nephrologist 
annually to ensure that his kidney function was stable.  
These diagnoses and recommendations were continued in April 
2008 private treatment records. 

Immediately prior to his service separation, the Veteran 
reported in his May 2008 report of physical assessment that 
he had a history of kidney problems.  The examining physician 
noted on that form, as well as on the Veteran's May 2008 
service separation examination, that the Veteran had benign 
hematuria, and would require annual checkups by a 
nephrologist.  At the May 2008 predischarge VA general 
medical examination, the Veteran was noted to be applying for 
benefits for, among other disorders, chronic kidney disease, 
stage 1.  The Veteran reported his inservice history of 
hematuria, and noted that he was not receiving any current 
treatment.  Physical examination and laboratory testing 
showed no current symptoms; the examiner indicated that the 
cause of the Veteran's hematuria was not identified.  Chronic 
kidney disease, stage 1, was among the assessments made.

Subsequent to service, there was continued evidence of 
hematuria on laboratory testing.  Specifically, at an October 
2008 VA outpatient visit, the Veteran reported a past 
cystography which was negative, and that he had skipped a 
renal biopsy.  He denied having had treatment specifically 
for his hematuria.  The VA practitioner diagnosed an unclear 
source of hematuria found on laboratory testing, and directed 
that a future workup should include initial renal ultrasound 
to rule out polycystic kidney disease, non-contrast computed 
tomography (CT) of the kidney to rule out nephrolithiasis, 
and finally a renal biopsy if the previous tests were 
inconclusive.  

The January 2009 VA genitourinary examination noted that the 
diagnosis of stage 1 chronic kidney disease was given in 
January 2008 following hematuria on laboratory testing.  
Although such testing continued to be positive for hematuria, 
other testing, to include a cystography and ultrasound in 
October 2008 were both negative, and the Veteran denied 
urinary frequency, nocturia, frank blood, erectile 
dysfunction, or other symptoms besides intermittent left 
flank pain.  After review of the records and clinical 
findings, the VA examiner concluded that the cause of the 
Veteran's hematuria was as yet undiagnosed.  Noting the 
Veteran's normal renal function, negative past workups to 
date, and no current diagnosis, the examiner concluded that 
there was no reason for the hematuria shown "other than 
quite possibly an involvement from his high blood pressure 
which remains high despite medication.  At this time, he has 
no renal diagnosis today as there is no specific etiology 
that has been uncovered at this point."  Later VA outpatient 
visits in January 2009, May 2009, and August 2009 repeatedly 
showed normal renal function and no sonographic evidence for 
renal cortical mass or obstructive renal stone.  

After review of the probative and persuasive evidence of 
record, the Board finds that the Veteran does not have a 
currently diagnosed kidney disorder.  The Board is cognizant 
of the holding in McClain v. Nicholson, such that a current 
disability exists if the diagnosed disability is present 
during the pendency of the claim, even if the disability 
resolves prior to adjudication.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  Indeed, a diagnosis of chronic kidney 
disease, stage 1, was made during the Veteran's military 
service.  However, during that time, there were no other 
clinical abnormalities found, to include on renal ultrasound 
and CT.  Moreover, since the Veteran's June 2008 service 
separation, no diagnosis of a kidney disorder has been made.  
The only postservice VA examination, that conducted by a 
genitourinary specialist in January 2009, noted that the 
Veteran's hematuria may be a symptom of his high blood 
pressure, and not indicative of a discrete disorder.  Without 
competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).

As an aside, the Board acknowledges the Veteran's assertions 
of secondary service connection, i.e., his claimed kidney 
disorder might be related to his service-connected 
hypertension.  As noted, a diagnosis of a kidney disorder or 
any impairment therefrom is not present; thus, consideration 
in this regard is not warranted.  38 C.F.R. § 3.310 (2009).

Because the evidence does not show that a kidney disorder is 
currently diagnosed, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While the Board 
sympathizes with the particulars of the Veteran's appeal, it 
is bound in its decisions by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).  The 
Veteran is reminded that if a kidney disorder is formally 
diagnosed in the future, he is encouraged to file a claim to 
reopen the issue of entitlement to service connection.

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
April 2008 satisfied the duty to notify provisions; an 
additional letter was sent in October 2008.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in those April 
2008 and October 2008 letters.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical 
treatment records have been obtained; the Veteran has not 
identified any private treatment records, other than those 
generated during his active military service that are already 
associated with the claims file, as pertinent to his appeal.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not 
indicated, and the record does not contain evidence, that he 
is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request 
and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  A predischarge VA general medical 
examination was conducted in May 2008; a VA genitourinary 
examination was conducted in January 2009.  The Veteran has 
not argued, and the record does not reflect, that either of 
these examinations was inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for a kidney disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


